Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated February 24, 2010, except with respect to our opinion on the consolidated financial statements insofar as it relates to the effects of discontinued operations discussed in Note D, as to which the date is November 5, 2010,relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Terex Corporation's current report on form 8-K dated November 5, 2010.We also consent to the reference to us as under the heading “Experts”in such Registration Statement. PricewaterhouseCoopers LLP Stamford, Connecticut November 5, 2010 1
